DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending as filed on 07/02/2020.

Information Disclosure Statement
The information disclosure statement submitted 12/15/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Relevant Art
CN1424112A (published 06/18/2003; English translation retrieved from Google Patents) discloses poorly soluble drugs, including silymarin, in combination with a cyclodextrin derivative to improve the solubility thereof. ([0007]). Silymarin, the active component of milk thistle, is a standardized extract consisting of approximately 70-80% silymarin flavonolignans, e.g., silybin A, silybin B, isosilybin A, isosilybin B, silydianin, silychristin, taxifolin, and quercetin, where the remaining 20-30% consists of polymeric and oxidized polyphenolic compounds. (present specification, [0004]). At Example 3, CN1424112A teaches a composition comprising silymarin and β-cyclodextrin sulfobutyl ether, which meets the language of present claim 1 but for the ≥10% increase in isosilybin A. CN1424112A fails to recognize the inclusion of β-cyclodextrin sulfobutyl ether not only increases solubility of silymarin but also selectively increases percentages of the individual components making up silymarin, as taught in the present specification. (present specification, e.g., [0097],[0099],[0100],[0103],[0104],[0107],[0108],
[0111],[0112],[0121],[0123],[0125],[0127]). Furthermore, silymarin appears to naturally contain more silybin A than isosilybin A, as evidenced in Valentová, et al., Food and Chemical Toxicology, 56:178 (2013) at p. 179, Table 2 and in Liu, et al., Journal of Chromatography B, 877:4159 (2009) at p. 4162, Table 2. Accordingly, because CN1424112A fails to recognize the inclusion of β-cyclodextrin sulfobutyl ether selectively increases naturally occurring percentages of the individual components making up silymarin, it fails to teach, disclose, or suggest the amounts of β-cyclodextrin sulfobutyl ether required in order to achieve the increase in isosilybin A content, as claimed.
US10314923B2 (issued 06/11/2019) teaches a silybin injection comprising silybin and sulfobutyl ether-β-cyclodextrin developed by Cydex Pharmaceuticals (col. 3, ll. 45-58), in various weight percentages, e.g., 0.05% to 1.0% silybin to 2-50% sulfobutyl ether-β-cyclodextrin (claims 3-5). 

Conclusion
Claims 1-25 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655